Exhibit 10.28

AMENDMENT

TO

GAS GATHERING AND PROCESSING AGREEMENT

 

This Amendment to Gas Gathering and Processing Agreement (this “Amendment”) is
dated as of the 1st day of November, 2018, and is an amendment to that certain
Amended and Restated Gas Gathering and Processing Agreement, dated and effective
April 1, 2017, (the “Existing Agreement”) by and between Blue Mountain Midstream
LLC, successor to Linn Midstream, LLC (“Gatherer”) and Roan Resources LLC,
successor to Linn Energy Holdings, LLC (“Producer”).  Gatherer and Producer are
sometimes referred to in this Amendment individually as a “Party” and
collectively as the “Parties.”  

 

AGREEMENT

 

In consideration of the premises and of the mutual covenants in this Amendment,
together with other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by each Party, the Parties agree as follows:

1.Definitions.  Capitalized terms used and not defined in this Amendment have
the respective meanings assigned to them in the Existing Agreement.

2.Amendments to the Existing Agreement.  

 

a.

In accordance with an acreage swap between Producer and Camino Natural
Resources, LLC (“Camino”) (the “Acreage Swap”), the Parties agree to release
from the Existing Agreement the acreage related to the leases conveyed by
Producer to Camino pursuant to the Acreage Swap in the sections listed in the
table below (the “Released Acreage”), and as more particularly described on the
attached Exhibit A attached hereto, effective immediately prior to the effective
time of the assignment from Producer to Camino.  For the avoidance of doubt, the
AMI remains unchanged except for the exclusion of the Released Acreage.

Section

Township

Range

Net Acres

County, State

18

11 North

7 West

475.00

Canadian, OK

23

6 North

7 West

55.00

Grady, OK

7

12 North

7 West

14.38

Canadian, OK

27

7 North

7 West

18.49

Grady, OK

28

7 North

7 West

0.65

Grady, OK

15

10 North

7 West

187.80

Grady, OK

6

12 North

7 West

90.00

Canadian, OK

19

10 North

7 West

168.05

Grady, OK

18

10 North

7 West

601.67

Grady, OK

 

b.

The Parties further acknowledge and agree that the following acreage, as more
particularly described on the attached Exhibit B attached hereto (the “EnLink
Released Acreage”), which was previously subject to a dedication between

 

--------------------------------------------------------------------------------

 

 

Producer and EnLink Oklahoma Gas Processing, LP, successor to TOM-STACK, LLC
(“EnLink”), has been released from dedication by EnLink and, effective
immediately upon the effective date of the assignment between Producer and
Camino shall be expressly included in the AMI and dedicated under the Existing
Agreement pursuant to Section 10.1..  

Sections

Township

Range

Net Acres

County, State

8, 17

10 North

6 West

91.07

Grady, OK

5, 29, 32

9 North

5 West

669.56

Grady, OK

28, 33

11 North

7 West

388.95

Canadian, OK

4, 9

10 North

7 West

347.21

Canadian and Grady, OK

23, 26

10 North

5 West

71.32

Canadian and Grady, OK

18

9 North

6 West

621.92

Grady, OK

3.Limited Effect. Except as expressly provided in this Amendment, all of the
terms and provisions of the Existing Agreement are and will remain in full force
and effect and are hereby ratified and confirmed by the Parties.

4.Representations and Warranties. Each Party hereby represents and warrants to
the other Party that: (a) it has the full right, power and authority to enter
into this Amendment and to perform its obligations hereunder and under the
Existing Agreement as amended by this Amendment; (b) the execution of this
Amendment by the individual whose signature is set forth at the end of this
Amendment on behalf of such Party, and the delivery of this Amendment by such
Party, have been duly authorized by all necessary action on the part of such
Party; and (c) this Amendment has been executed and delivered by such Party and
constitutes the legal, valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms.

5.In the event EnLink does not release the EnLink Released Acreage from
dedication contemporaneously with the execution of this Amendment, this
Amendment shall be of no force or effect and shall be void ab initio.  Upon the
execution of this Amendment Producer will provide Gatherer with a copy of the
amendment between Producer and EnLink reflecting such release.

6.Miscellaneous.

a.This Amendment shall inure to the benefit of and be binding upon each of the
Parties and each of their respective permitted successors and permitted assigns.

b.The headings in this Amendment are for reference only and do not affect the
interpretation of this Amendment.

c.This Amendment may be executed in counterparts, each of which is deemed an
original, but all of which constitutes one and the same agreement. Delivery of
an executed counterpart of this Amendment electronically or by facsimile shall
be effective as delivery of an original executed counterpart of this Amendment.

2

 

--------------------------------------------------------------------------------

 

d.The Existing Agreement, as amended by Amendment, constitutes the sole and
entire agreement of the Parties with respect to the subject matter contained
therein, and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to such subject matter.




3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Amendment on the date first
written above.

 

Blue Mountain midstream llc

 

 

By:

/s/ David A. Weathers

Name:

David A. Weathers

Title:

Executive Vice President and Chief Commercial Officer

 

 

 

ROAN RESOURCES LLC

 

 

By:

/s/ Roger D. Brown

Name:

Roger D. Brown

Title:

Marketing/Midstream Manager

 

 

 

 

4

 